CORRECTED NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a supplemental action correcting the NOTICE OF ALLOWANCE mailed on July 7, 2022.  

Election/Restrictions
Applicant’s election without traverse of claims 2 and 7-10 in the reply filed on June 8, 2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
This application is in condition for allowance except for the presence of claims 3-6 directed to an invention non-elected without traverse.  Accordingly, claims 3-6 have been cancelled; and
	
Claim 8 line 2 is amended to add --.—after the phrase “capture zone” for the purpose of providing ending punctuation to the claim limitation.
Reasons for Allowance
Claims 2 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed mechanism for deploying a fastener into skin tissue having an incision or wound, comprising: a tissue manipulation assembly having: a tissue manipulation assembly including a first and second tissue form contact configured to evert the skin tissue on a first side and a second side relative to an external surface of the skin tissue to expose a dermal layer of each of the first side and the second side of the incision or wound; and an applicator assembly configured to deploy the fastener into the incision or wound, the applicator assembly having: a first piercing member adapted to releasably hold a fastener first leg, and a second piercing member as claimed for the purpose of providing an efficient and effective tissue closure to improve healing.
Related prior art has been found to disclose fastener deploying mechanism comprising tissue manipulators; however, the manipulators are not found to turn tissue inside out to expose the dermal layer of the tissue as claimed.  Furthermore, while the prior art has been found to disclose fastener deploying mechanisms with first and second piercing members, such members are not distinct from first and second tissue manipulators.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731